

115 S2645 RS: Access to Increased Drug Disposal Act of 2018
U.S. Senate
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 474115th CONGRESS2d SessionS. 2645IN THE SENATE OF THE UNITED STATESApril 11, 2018Mrs. Ernst (for herself, Mr. Grassley, Mr. Blumenthal, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryJune 19, 2018Reported by Mr. Grassley, without amendmentA BILLTo establish a demonstration program under which the Drug Enforcement Administration provides
			 grants to certain States to enable those States to increase participation
			 in drug take-back programs.
	
 1.Short titleThis Act may be cited as the Access to Increased Drug Disposal Act of 2018.
 2.DefinitionsIn this Act— (1)the term Attorney General means the Attorney General, acting through the Assistant Attorney General for the Office of Justice Programs;
 (2)the term authorized collector means a narcotic treatment program, a hospital or clinic with an on-site pharmacy, a retail pharmacy, or a reverse distributor, that is authorized as a collector under section 1317.40 of title 21, Code of Federal Regulations (or any successor regulation);
 (3)the term covered grant means a grant awarded under section 3; and (4)the term eligible collector means a person who is eligible to be an authorized collector.
 3.Authority to make grantsThe Attorney General shall award grants to States to enable the States to increase the participation of eligible collectors as authorized collectors.
 4.ApplicationA State desiring a covered grant shall submit to the Attorney General an application that, at a minimum—
 (1)identifies the single State agency that oversees pharmaceutical care and will be responsible for complying with the requirements of the grant;
 (2)details a plan to increase participation rates of eligible collectors as authorized collectors; and (3)describes how the State will select eligible collectors to be served under the grant.
 5.Use of grant fundsA State that receives a covered grant, and any subrecipient of the grant, may use the grant amounts only for the costs of installation, maintenance, training, purchasing, and disposal of controlled substances associated with the participation of eligible collectors as authorized collectors.
 6.Eligibility for grantThe Attorney General shall award a covered grant to 5 States, not less than three of which shall be States in the lowest quartile of States based on the participation rate of eligible collectors as authorized collectors, as determined by the Attorney General.
 7.Duration of grantsThe Attorney General shall determine the period of years for which a covered grant is made to a State.
 8.Accountability and oversightA State that receives a covered grant shall submit to the Attorney General a report, at such time and in such manner as the Attorney General may reasonably require, that—
 (1)lists the ultimate recipients of the grant amounts; (2)describes the activities undertaken by the State using the grant amounts; and
 (3)contains performance measures relating to the effectiveness of the grant, including changes in the participation rate of eligible collectors as authorized collectors.
 9.Duration of programThe Attorney General may award covered grants for each of the first 5 fiscal years beginning after the date of enactment of this Act.
 10.Authorization of appropriationsThere are authorized to be appropriated to the Attorney General such sums as may be necessary to carry out this Act.June 19, 2018Reported without amendment